UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) Of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 1, 2012 INTERSECTIONS INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-50580 (Commission File Number) 54-1956515 (IRS Employer Identification No.) 3901 Stonecroft Boulevard Chantilly, Virginia 20151 (Address of Principal Executive Offices) (Zip Code) (703)488-6100 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On February 1, 2012, the Board of Directors, following the recommendation of the Compensation Committee, approved a variety of actions under the 2009 Senior Management Compensation Plan (the “Plan”) relating to the compensation of certain officers for 2012.Consistent with the terms of the Plan, the Board of Directors established the initial Value Pool Amount for 2012 for the participants and exercised its discretion to set the allocation among cash compensation and RSUs. The following table sets forth the awards made under the Plan to the Company’s principal executive officer and the other named executive officers: Name 2012 Value Pool Amount Cash Compensation(1) RSU Value Michael Stanfield Chairman and CEO $ $ $ Neal Dittersdorf Executive Vice President and Chief Legal Officer $ $ $ John Scanlon Executive Vice President and Chief Financial Officer $ $ $ (1) There are no increases in base salary in 2012 for any of the above officers. The cash compensation for 2012 set forth in the table above includes an incremental payment under the Plan for the following officers in the following amounts: Mr. Stanfield — $464,000, Mr. Dittersdorf — $228,500, and Mr. Scanlon — $228,500. These incremental payments will be paid in equal periodic installments over the year, and are not intended to be a salary increase for the participants. In addition, the Compensation Committee approved the grants of RSUs to the named executive officers and the other participants under the Plan.The Compensation Committee determined for purposes of the RSUs approved under the Plan that the appropriate discount factor to the market price of the common stock at the time of grant was a 60% discount to the closing price of the common stock on February 1, 2012, or an effective price of $7.49 per share.All of the RSUs vest in four equal annual installments beginning on the first anniversary of the date of grant. The following table summarizes the RSUs granted to the Company’s named executive officers under the Plan: Name RSUs Michael Stanfield Neal Dittersdorf 57,091 John Scanlon 57,091 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:February 3, 2012 INTERSECTIONS INC. By: /s/ Neal Dittersdorf Name: Neal Dittersdorf Title: Executive Vice President
